Citation Nr: 0601687	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-10-160A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Appeals Management Center 
(AMC) in Bay Pines, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right hip injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  He served in the Army Reserves from November 
1966 to November 1970 and from March 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), on behalf of the Louisville, Kentucky 
RO.  

In September 1999, the Board issued a decision finding that 
new and material evidence had not been received to reopen 
claims for service connection for a psychiatric disability 
and residuals of a right hip injury.  

The appellant filed a motion for reconsideration of the 
September 1999 Board decision.  In November 1999, the 
appellant withdrew his motion for reconsideration.  A 
December 1999 letter from the Board acknowledges the 
withdrawal of the motion for reconsideration of the September 
10, 1999 Board decision.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In March 2001, the Court vacated the Board's 
September 1999 decision and remanded the claims to the Board 
for readjudication.  The Board determined that additional 
development was warranted in order to readjudicate the 
claims, and remanded the matter to the RO in September 2001.  
That development has been completed to the extent possible 
and the matter has been returned to the Board for 
adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2003 rating decision, the RO granted service 
connection for an anxiety disorder, panic attacks and alcohol 
abuse and assigned an initial 100 percent evaluation.  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  As the appellant has not filed a notice of 
disagreement to any aspect of the granted issue, no appellate 
issue remains as to the claim of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disability.  Id.

The evidence of record reasonably raises the claim of 
entitlement to service connection for a back condition as 
secondary to residuals of the right hip injury.  This claim 
is premature as service connection is not in effect for 
residuals of a right hip injury.  Moreover, a claim of 
entitlement to service connection for a back condition on any 
other basis has not been developed for appellate review.  
Notwithstanding these considerations, the reopened claim of 
entitlement for service connection for residuals of a right 
hip injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Thus, the claim of 
entitlement to service connection for a back condition as 
secondary to residuals of a right hip injury is referred to 
the RO for appropriate action pending the outcome of the 
appealed matter.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  


FINDINGS OF FACT

1.  In an unappealed Board decision dated in September 1986, 
service connection for residuals of a right hip injury was 
denied.  

2.  Evidence added to record since the September 1986 Board 
decision is new, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of other evidence previously considered, and by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for residuals of a right 
hip injury. 




CONCLUSIONS OF LAW

1.  The unappealed September 1986 Board decision that denied 
service connection for residuals of a right hip injury is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001); 38 
C.F.R. § 20.1100 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a right hip injury.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2005).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. § 
3.159(c)(1)-(3) (2005).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  Since the veteran's claim to reopen was received by 
the RO before this date, the old version of 38 C.F.R. § 3.156 
applies, and the duty to assist provisions, as noted at 38 
C.F.R. § 3.159 above, ordinarily would not be applicable to 
the veteran's claim to reopen.

Duty to Notify

As required by the February 2004 Board remand, VA letters 
issued in March 2004, July 2004, and January 2005 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although proper VCAA notice was not provided prior to the 
initial unfavorable April 1996 rating decision that is the 
subject of this appeal, there is no prejudice to the veteran 
in proceeding to consider the matter of reopening the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Notice in 
accordance with Quartuccio and 38 U.S.C.A. § 5103 was 
provided, prior to the Board's current consideration of the 
matter on appeal.  Since this has been accomplished, and in 
light of the favorable determination herein, in finding new 
and material evidence has been received to reopen the claim, 
the Board finds that all due process concerns have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  Thus, failure to provide 
notice prior to the initial unfavorable agency of original 
jurisdiction decision in this case is harmless error.  


Duty to Assist

The appellant's claims file contains service medical records, 
and post service treatment records and examination reports, 
VA and private.  He has been accorded ample opportunity to 
present evidence and argument in support of this appeal.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any additional pertinent 
evidence not already of record that is attainable.  The Board 
has also perused the medical records and hearing transcripts 
(i.e., 1989, 1997, and 1998) for references to additional 
treatment reports not of record.  The transcript testimony 
appears to suggest that there may be outstanding medical 
records more proximate to his separation from service.  
However, the Board is of the opinion that all available 
evidence that could substantiate the claim has been obtained 
based on previous search attempts.  In view of the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed to reopen the service connection 
claim, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this aspect of the appeal.  Hence, VA's duty to 
assist the veteran in the development of his claim has been 
satisfied.  


Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence is 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (prior to 
August 29, 2001). 

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re- 
adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final denial of the 
claim for service connection for residuals of a right hip 
injury is the Board's September 1986 decision.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id. 

The "old" evidence".

At the time of the Board's September 1986 decision, pertinent 
evidence included service medical records to include pre-
induction examination reports and a separation physical 
examination.  

The pre-induction examinations revealed complaints of 
occasional stiffness of the right hip due to a dislocation 
occurring in June 1963 following a motor vehicle accident.  
The November 1964 induction examination reports a history of 
swollen painful joints.  In December 1964, the veteran was 
seen for complaint of pain in the right thigh which was said 
to radiate down from the inguinal ligament.  A history of the 
hip having been chipped was noted.  Examination of the hip 
was negative.  He had full range of motion.  The clinical 
impression was muscle strain.  The October 1966 report of 
physical examination on separation from active military 
service shows normal musculoskeletal findings.  The November 
1966 Statement of Medical Condition reveals that there had 
been no change in his medical condition.  

The reports of a July 1983 VA examination and a December 1984 
VA examination show that the veteran reported that he had 
sustained an injury to the right hip prior to enlistment.  
Neither examination provided a clinical opinion as to a nexus 
between the veteran's active military service and current 
clinical findings of the right hip, to include limitation of 
motion, and X-ray evidence of marked osteophyte formation, 
marginal sclerosis, and symmetric loss of joint space 
indicating moderately advanced osteoarthritis.  The July 1983 
VA examiner diagnosed, inter alia, residuals of old trauma to 
the right hip joint, with advanced osteoarthritis.

The September 1986 Board decision.

In its September 1986 decision, the Board denied service 
connection for residuals of a right hip injury on the basis 
that the right hip impairment clearly and unmistakably 
preexisted entrance into service and that the disability was 
not aggravated by service.  The decision also noted that 
osteoarthritis was not incurred in active military service.

The additional evidence.

The evidence added to the record since the Board's September 
1986 determination includes treatment records and examination 
reports, VA and private, dated from 1956 to 2004.  Some of 
these records were in the file at the time of the 1986 Board 
decision.  

In pertinent part, additional service department records 
received in March 2003 consist of reserve military records.  
The certificate of physical condition reported in the Army 
Reserve Status and Verification forms dated in December 1967 
and December 1968 reflects that to the best of his knowledge 
and belief he had no medical condition or physical defect 
that would prevent his performance of active military 
service.  The form dated in December 1967 reflects that there 
had been no change in his medical condition since his last 
medical examination on November 9, 1966.  Active duty reports 
dated in July 1967 (July 8 to July 22) and July 1968 (July 6 
to July 20) reveal (1) that he had not been treated by 
clinics, physicians, healers or practitioners, (2) that he 
believed that he was medically qualified to perform a 
satisfactory military service, (3) that there had been no 
change in his physical condition, and (4) to the best of his 
knowledge, he was not suffering any disability defect or 
illness which was not present upon entry or acquired during 
that tour of duty.  

The appellant's sworn testimony in June 1997 (Hearing 
Officer) and August 1998 (Travel Board) reveals that the 
veteran reported that he injured his right hip and sprained 
his ankle, in service, jumping off a caboose and a deuce and 
a half.  He testified that his right hip injury was 
aggravated during service and that he self medicated with 
alcohol.  He also claimed treatment during service and that 
his duties were restricted due to his hip residuals.  

The transcript of the August 1998 Travel Board hearing shows 
that the appellant tried to secure records of right hip 
injury from Paintsville Hospital, but Paintsville Hospital 
had been closed.  The appellant testified that he forced his 
leg to perform in Boot Camp.  The hip was stiff in Boot Camp.  
In December 1964, he jumped off a deuce and a half, and the 
right hip gave way causing him to sprain his ankle.  His 
military occupational specialty was supply hand.  He was 
pulled from those duties after the hip injury.  He worked in 
a warehouse in Okinawa where he sat most of time.  His 
physical duties were eliminated.  

In brief, private medical records to include Riverside 
Methodist Hospital, Paintsville Hospital, Mountain Care 
Comprehensive, Sandy Valley Medical Clinic, Turning Point - 
Highlands Regional Medical Center, Marion County Hospital, 
Paul B. Hall Medical Center formerly Frederick C. Smith 
Clinic, St. Mary's Hospital, St. Joseph's Hospital West, 
King's Daughters Medical Center Pain Clinic, Community 
Memorial Hospital, Dr. L. Balaklaw and Three Rivers Medical 
Center, Dr. Musgrave and Dr. Hall, for the period from 1956 
to 2002 show diagnoses of   cirrhosis, black outs, and 
gastrointestinal bleeding, alcohol abuse, myofasciitis, 
paraspinous muscle spasm, shoulder arthritis, and cervical 
radiculopathy.  Other than reporting the right hip injury, 
these records did not contain a nexus opinion.  

In relevant part, medical records from the State of Kentucky 
Corrections/ Reformatory dated from 1991 to 1995 show severe 
pain associated with post traumatic arthritis of the right 
hip and end stage arthritis of the right hip as well as 
gastrointestinal complaints, anxiety, panic attacks, and 
shoulder pain.  These records did not contain a nexus 
opinion.  

In part, multiple VA reports to include inpatient treatment 
and reports of VA examination for the period from 1984 to 
2004 reveal continued deterioration of the right hip and 
increasing severity of degenerative joint disease.  Records 
for this period also show diagnoses of gastrointestinal 
bleeding, low back pain, generalized anxiety, alcohol abuse, 
depression, upper respiratory infections, peptic ulcer 
disease, and Klebsiella sepsis.  The report of a December 
1997 Aid and Attendance examination shows right hip pain 
stemming from a motor vehicle accident before service.  The 
appellant underwent a right hip replacement at the Lexington 
VA medical center in January 1998.

The appellant underwent several VA examinations in 2003 to 
establish the nature and extent of any disabilities present.  

The report of VA joints examination dated in March 2003 shows 
the examiner, an orthopedic surgeon, reviewed the C file and 
X-rays.  In pertinent part, his impression was right hip 
degenerative disc disease most likely due to avascular 
necrosis of the femoral head, resulting from traumatic 
dislocation, and status post total hip arthroplasty.  The 
examiner explained that incidents of avascular necrosis after 
dislocation of the hip were generally felt to be between 5 
percent and 40 percent.  If the reduction was performed 
within six hours of the incident, the incidents of avascular 
necrosis was generally felt to be lower, in some cases less 
than 10 percent.  Typically, avascular necrosis begins within 
5 years of the dislocation.  With regard to the veteran's 
condition, the examiner believed that the avascular necrosis 
was the etiology of his degenerative disease and this was 
something that was decided at the time of his injury and 
occurred prior to his induction in the military.  It was 
however, as likely as it was not likely, that the activities 
that he performed while in the military service could have 
exacerbated the degenerative process to a degree.    

Following a June 2003 VA joints examination, the report 
shows, in relevant part, a diagnosis of chronic right hip 
pain.  The examiner noted that the veteran had injured the 
right hip at age 20 in a motor vehicle accident.  It was 
further noted he had had 3 induction examinations, several 
months apart.  It was reported as medical history that each 
examination documented the motor vehicle accident, but not a 
reason to preclude him serving on active duty.  The veteran 
explained that induction was delayed because of his injuries.  
The VA examiner's impression was that veteran was well enough 
to pass an induction examination.  His service medical 
records did not show any significant disability or problems 
while in the Army.  He underwent a right hip replacement in 
1998, thirty-two years after his discharge from the Army.  He 
opined that it was not likely that the veteran's military 
service aggravated the right hip condition.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2005).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24)(B) and (C) (West 2002).

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); C.F.R. §§ 3.307, 
3.309 (2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.  To 
rebut the presumption of aggravation, the evidence must be 
clear and unmistakable that the preservice disability did not 
in fact undergo an increase in severity during service.  Id.

The Board denied the veteran's claim for service connection 
for residuals of a right hip injury on the basis that the hip 
injury clearly and unmistakably existed prior to active 
military service and that osteoarthritis was not shown during 
active military service or within one year following the 
veteran's discharge from service.  

Material evidence is evidence that must relate to the status 
of the condition during service or within a reasonable period 
of time following discharge.  As noted above, the additional 
evidence establishes that the veteran has continued to 
receive treatment for residuals of a right hip injury, to 
include, competent medical opinions that the residuals of a 
right hip injury may have been aggravated beyond its normal 
progression due to service, or that the osteoarthritis of the 
right hip was etiologically related to service.  For the most 
part, the additional evidence, including his testimony, is 
new in that it was not previously of record.  It can be 
considered to be material since it raises the possibility of 
establishing that the veteran's right hip injury is 
manifested by osteoarthritis and pain that is related in some 
way to service.  The recently received evidence, considered 
in conjunction with the record as a whole, tends to suggest 
that the veteran's current residuals of a right hip injury 
may have been present in service or within one year 
thereafter, or that the current residuals are etiologically 
related to his active military service.  In that regard, the 
Board accepts as credible and competent the appellant's 
report of his symptoms and his response to those symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   However, 
this evidence is not wholly new, in that it was previously 
considered.  

In conclusion, the Board finds that the new evidence bears 
directly and substantially upon the specific matter under 
consideration, whether the residuals of the right hip injury 
were manifest during active military service, to include 
aggravated by active military service.  For the most part, 
the medical opinion evidence is neither cumulative nor 
redundant of other evidence previously considered.  The 
medical opinion evidence dated in March 2003 and September 
2003 when considered with the appellant's testimony and other 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
residuals of a right hip injury.  As the new evidence raises 
the possibility of substantiating the veteran's claim, the 
claim is reopened.  


ORDER

New and material evidence has been submitted; the appeal to 
reopen the claim for service connection for residuals of a 
right hip injury is reopened.  


REMAND

Having reopened the claim for service connection for 
residuals of a right hip injury, the reopened claim must be 
adjudicated by the RO, de novo, prior to appellate 
consideration of the reopened claim.  

As noted above, the appellant reported a history of having 
dislocated the right hip on pre-induction examination in 
April 1964.  Physical examination on induction examination in 
November 1964 revealed no abnormality of the right hip.  

A review of the service department evidence does not contain 
any medical evidence or certificate of physical condition for 
the reserve period March 1974 to July 1976.  This evidence 
may be relevant to the appellant's appeal.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for action as follows:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records for duty with the Kentucky Army 
National Guard for the period from March 
1974 to July 1976 through official 
channels.  If the records can not be 
located, the custodian of the records 
must so note in the response to the 
agency of original jurisdiction.

2.  The RO must adjudicate the service 
connection issue, de novo, with 
consideration of all pertinent evidence 
received since issuance of the September 
2005 supplemental statement of the case.  
The RO must ensure that all Remand 
development has been undertaken prior to 
readjudication.  Stegall, supra.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
must provide the appellant a supplemental 
statement of the case, and afford the 
appropriate period of time to respond.  
If appropriate, the claim should be 
returned to the Board for adjudication.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


